ORMOND, J.
The admissions of the plaintiff and his deceased partner, whilst owners of the notes here sued on, that they were discharged by payment by the defendant, is conclusive, without explanation or contradiction, against their right to recover in this action. These admissions lose none of their force because the suit is brought for the use of another, as it does not appear that he had any interest in the notes when the admissions were made.
Nor can we perceive any objection to the proof that it is the •custom of the merchants of Mobile to retain the notes and bills of their country customers paid by them, until a settlement at the end of the year, the object of the proof being doubtless to account for (he fact of the notes remaining in the hands of Gumming & Remy after they were paid.
We do not perceive any error in the judgment of the Court below, and it is therefore affirmed.